MEMORANDUM ****
IIRIRA § 309(c)(5)(A) applies the stop-time rule to transitional aliens whose deportations were initiated with the service of an Order to Show Cause and who seek suspension of deportation. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). Parina*508san’s due process rights were not violated by the application of IIRIRA § 309(c)(5). Id. at 517.
Petition for review DENIED. Petitioner’s remedy with respect to claims for relief under Barahona-Gomez lies in district court in accordance with this court’s recent opinion in Barahonar-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999); aff'd, 236 F.3d 1115 (2001). Because the district court’s preliminary injunction in Barahona-Gomez precludes the Attorney General from deporting class members until the class action is resolved, denial of this petition for review does not affect the rights of this class member as to that preclusion or the rights asserted in the class action

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.